
	
		II
		Calendar No. 439
		110th CONGRESS
		1st Session
		S. 2216
		IN THE SENATE OF THE UNITED STATES
		
			October 23, 2007
			Mr. Inhofe introduced
			 the following bill; which was read the first time
		
		
			October 24, 2007
			Read the second time and placed on the
			 calendar
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  Indian employment credit and the depreciation rules for property used
		  predominantly within an Indian reservation.
	
	
		1.Extension of Indian
			 employment credit and depreciation rules for property on Indian
			 reservations
			(a)Employment
			 credit
				(1)In
			 generalSection 45A(f) of
			 the Internal Revenue Code of 1986 (relating to termination) is amended by
			 striking 2007 and inserting 2008.
				(2)Effective
			 dateThe amendment made by
			 this subsection shall apply to taxable years beginning after December 31,
			 2007.
				(b)Depreciation
			 rules
				(1)In
			 generalSection 168(j)(8) of
			 the Internal Revenue Code of 1986 (relating to termination) is amended by
			 striking 2007 and inserting 2008.
				(2)Effective
			 dateThe amendment made by
			 this subsection shall apply to property placed in service after December 31,
			 2007.
				
	
		October 24, 2007
		Read the second time and placed on the
		  calendar
	
